Mowbray, J.,
dissenting:
I respectfully dissent from the majority decision. In my opinion Allen did not present any evidence that would reduce her crime from attempted murder to attempted manslaughter. A jury instruction on manslaughter as a lesser included offense of murder was unnecessary, and inappropriate. Lisby v. State, 82 Nev. 183, 414 P.2d 592 (1966).
Allen’s evidence showed that the victim had struck her and knocked her unconscious. After regaining consciousness she attempted to shoot herself, loaded the shotgun and walked from the truck to the casino. She located the victim and shot him- at close range.
NRS 200.060 states:
When killing punished as murder. The killing must be the
*358result of that sudden, violent impulse of passion supposed to be irresistible; for, if there should appear to have been an interval between the assault or provocation given and the killing, sufficient for the voice of reason and humanity to be heard, the killing shall be attributed to deliberate revenge and punished as murder.
In the instant case I would hold that the time it took Allen to load the shotgun and locate the victim precluded, as a matter of law, a finding that the attempted killing was the result of a sudden impulse of passion as required by our statute. Jackson v. State, 84 Nev. 203, 438 P.2d 795 (1968). I would sustain the district court’s decision not to instruct the jury on the law of voluntary manslaughter, and affirm the conviction.